02-11-298-CR
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00298-CR
 
 



Samson M. Billiot


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM THE 213th
District Court OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
Samson
M. Billiot attempts to appeal from the trial court’s denial of his motion for
new trial.  Because the order denying his motion for new trial is not an
appealable order, we dismiss the appeal for want of jurisdiction.
No
Texas statute authorizes a direct appeal from the denial of a motion for new
trial independently of the direct appeal from an underlying conviction.  See
Tex. Code Crim. Proc. Ann. art. 44.02 (West 2006) (“A defendant in any criminal
action has the right of appeal under the rules hereinafter prescribed .
. . .”) (emphasis added); see also id. art. 11.07.  We generally have
jurisdiction to consider an appeal by a criminal defendant only from a judgment
of conviction.  See McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort
Worth 1996, no pet.).
On July
28, 2011, we sent Billiot a letter stating our concern that we may not have
jurisdiction over his appeal of the denial of his motion for new trial.  We
notified him that the appeal may be dismissed unless, on or before August 8, 2011,
he or any party filed a response showing grounds for continuing the appeal.  See
Tex. R. App. P. 44.3.  Billiot filed a pro se Appellate Brief in response, but
it does not show grounds for continuing the appeal.  See Tex. R. App. P.
21.4(a); In re R.V., Jr., 8 S.W.3d 692, 693–94 (Tex. App.—Fort Worth
1999, pet. denied).
We hold
that we lack jurisdiction over Billiot=s appeal
of the denial of his motion for new trial.  Accordingly, we dismiss his appeal
for lack of jurisdiction.  See Tex. R. App. P. 43.2(f).
 
PER CURIAM
 
PANEL: 
WALKER,
MCCOY, and MEIER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  August 30, 2011




[1]See Tex. R. App. P. 47.4.